


116 S4178 IS: To provide for a credit against employment taxes for certain workplace safety expenses, and for other purposes. 
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4178
IN THE SENATE OF THE UNITED STATES

July 2, 2020
Ms. Sinema (for herself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To provide for a credit against employment taxes for certain workplace safety expenses, and for other purposes. 


1.Tax credit for safety improvements
(a)In generalIn the case of an eligible employer, there shall be allowed as a credit against applicable employment taxes for each calendar quarter an amount equal to 50 percent of the qualified expenses paid or incurred by such employer during such calendar quarter. (b)Limitations and refundability (1)LimitationThe qualified fixed expenses which may be taken into account under subsection (a) by any eligible employer for any calendar quarter shall not exceed—
(A)in the case of any calendar quarter beginning in 2020, $500,000, and (B)in the case of any calendar quarter beginning after 2020, $250,000.
(2)Credit limited to certain employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes for such calendar quarter (reduced by any credits allowed under subsections (e) and (f) of section 3111 of such Code, sections 7001 and 7003 of the Families First Coronavirus Response Act, and section 2301 of the CARES Act, for such quarter) on the wages paid with respect to the employment of all the employees of the eligible employer for such calendar quarter.  (3)Refundability of excess credit (A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the Internal Revenue Code of 1986. 
(B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to an employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. (c)DefinitionsFor purposes of this section—
(1)Applicable employment taxesThe term applicable employment taxes means the following: (A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986.
(B)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code. (2)Eligible employer (A)In generalThe term eligible employer means any employer—
(i)which was carrying on a trade or business at any time during calendar quarter, and (ii)which has not more than 2,000 full-time equivalent employees (within the meaning of section 45R(d)(2) of the Internal Revenue Code of 1986) for the taxable year. 
(B)Tax-exempt organizationsIn the case of an organization which is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, subparagraph (A)(i) shall apply to all operations of such organization. (3)Qualified expensesFor purposes of this section—
(A)In generalThe term qualified expenses means any amount paid or incurred after February 1, 2020, for— (i)qualified equipment and services for the purposes of preventing infection related to SARS–CoV–2, or
(ii)the reconfiguration of facilities for such purposes, or (iii)qualified education and training of employees for new business procedures related to preventing COVID–19 transmission.
(B)Qualified equipment and servicesThe term qualified equipment and services means— (i)any product or material which—

(I)serves as personal protective equipment or as a barrier erected to prevent virus spread between customers and employees, including plexiglass installed at cashiers and other counters, and partitions to separate customers, (II)is a disinfectant product registered by the Administrator of the Environmental Protection Agency for which the Administrator of the Environmental Protection Agency has approved an emerging viral pathogen claim that applies with respect to use against SARS–CoV–2,
(III)is a thermometer, or (IV)is approved by the Food and Drug Administration for testing for COVID–19 (including diagnosic testing and serology testing to detect antibodies) by the eligible employer, in conjunction with a certified diagnostics laboratory or health care provider,
(ii)any— (I)contactless point-of-sale system, 
(II)new software and technology to assist in maintaining social distancing,  (III)application for reporting employee symptom or providing wellness checks, and 
(IV)property used to enable curbside pickup or delivery services, (iii)hand sanitizer,
(iv)any sign related to public health awareness, social distancing, or altered services such as curbside pickups, and  (v)services for—
(I)cleaning and disinfecting, or (II)testing for COVID–19 by a certified diagnostics laboratory, and
(vi)such other equipment or technology as determined by the Secretary, in consultation with the Secretary of Labor, the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Commissioner of the Food and Drug Administration, the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Agriculture, determines is necessary and appropriate for preventing COVID–19 and is recommended as part of the Federal government's recommendations for safe workplaces.Such term shall not include any equipment which is not for use in the United States or any service which is not conducted in the United States.  (C)Qualified education and trainingThe term qualified education and training means education or training provided by an accredited training institution, an industry-recognized trade association, or another nonprofit entity.
(4)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate. (d)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (o) of section 414 of such Code, shall be treated as one employer for purposes of this section.
(e)Denial of double benefitFor purposes of chapter 1 of such Code, the gross income of any eligible employer, for the taxable year which includes the last day of any calendar quarter with respect to which a credit is allowed under this section, shall be increased by the amount of such credit. (f)Election not To have section applyThis section shall not apply with respect to any eligible employer for any calendar quarter if such employer elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply. 
(g)Transfers to certain trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted. (h)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of such Code for any failure to make a deposit of applicable employment taxes if the Secretary determines that such failure was due to the anticipation of the credit allowed under this section.
(i)Regulations and guidanceThe Secretary shall issue such forms, instructions, regulations, and guidance as are necessary— (1)to allow the advance payment of the credit under subsection (a), subject to the limitations provided in this section, based on such information as the Secretary shall require,
(2)to provide for the reconciliation of such advance payment with the amount of the credit at the time of filing the return of tax for the applicable quarter or taxable year, (3)with respect to the application of the credit under subsection (a) to third-party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504 of the Internal Revenue Code of 1986), including regulations or guidance allowing such payors to submit documentation necessary to substantiate the eligible employer status of employers that use such payors, 
(4)for recapturing the benefit of credits determined under this section in cases where there is a subsequent adjustment to the credit determined under subsection (a), and (5)for providing the benefit of the credit under subsection (a) to taxpayers who have already filed returns for calendar quarters ending before the date of the enactment of this Act.
(j)Application of sectionThis section shall apply only to qualified fixed expenses paid or accrued in calendar quarters ending on or after February 1, 2020, and beginning before January 1, 2022.   